Citation Nr: 1343249	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-27 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1967 to October 1969, to include combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which continued a 30 percent evaluation rating for previously service-connected posttraumatic stress disorder (PTSD). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file has been completed.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as sleep impairment, guilt, flashbacks, and depression, all resulting in occupational and social impairment with occasional decrease in work deficiency and intermittent periods of inability to perform occupational tasks. Symptoms resulting in occupational and social impairment with reduced reliability and productivity have not been shown.

2.  The rating criteria for mental disabilities reasonably describe the Veteran's disability level and symptomatology, and there are no unusual or exceptional factors that render the application of the schedular criteria standards impractical.







CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) have not been met or approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.130, Diagnostic Code 9411 (2013).

2.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2011, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the preadjudicatory notice informed the Veteran of information and evidence necessary to substantiate the claim for an increased rating and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  

The AOJ also has satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the instant case, the claims file contains service treatment records, VA treatment records from the Berkley VAMC and a VA examination report from May 2011. The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004); See also 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

Further, VA provided the Veteran a PTSD examination in May 2011 addressing the severity of the Veteran's PTSD. The record reflects that the VA examiner was a medical professional that expressed familiarity with the Veteran's disability picture, conducted required examinations, and answered all the questions posed in the examination requests, and rendered a severity opinion that was well-reasoned and consistent with the evidence of record. Therefore, the VA examination is deemed to be adequate for rating purposes.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. Essentially, all available evidence that could substantiate the claim has been obtained. Accordingly, the Board will address the merits of the claims.

Law and Analysis 

The Veteran contends that his current service-connected PTSD is manifested by symptoms which more nearly approximate an evaluation rating in excess of the current 30 rating assigned.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged" ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Upon review, Diagnostic Code 9411 is deemed by the Board to be the most appropriate code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule. Therefore, rating under another diagnostic code would not produce a different result.


The General Rating Formula for Mental Disorders provides, in pertinent part:

30 percent- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).
 
50 percent- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent- Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

100 percent- Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996). A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers. See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]; See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).
Initially, the Board notes that all of the evidence in the veteran claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.

In support of his claim, the Veteran offered written lay evidence which explains his current symptoms. Specifically, on a September 2013 VA Form 9, the Veteran indicated that he suffered from panic attacks, flashbacks, no energy, and no motivation. He stated that he was suspicious of government entities, that he was depressed and moody, that he had no real friends, and that his family relationships are strained due to his irritability and his inability to communicate. He further alleges that he forgets the names of people he has known for years. Lastly, he noted that he still owns his own business.

Review of the Veteran's VA treatment records dated from 2010 to 2013 reveals ongoing treatment for PTSD. Specifically, a May 2010 mental health note shows that the Veteran was previously prescribed Xanax medication for his sleep issues and his PTSD; however he currently takes no medication for his PTSD. It also shows that the Veteran's mood was euthymic with full affect. The Veteran reported that he did not have any thoughts of suicide or self-harm and denied feeling helpless or hopeless. A November 2010 mental health note reports nightmares with intrusive images and thoughts and feelings of guilt from Vietnam. The provider recorded a GAF score of 45 and reported that the Veteran had logical thought, congruent and tearful affect, and no suicidal ideation or hallucinations. She noted that the Veteran was depressed during the visit because it was the anniversary of death for a close friend. The provider also noted that the Veteran was able to cope with his own PTSD, but that it was more difficult to do in dealing with his son's medical needs. 

A January 2011 mental health note indicated a GAF score of 45 and reported a decrease in the Veteran's anxiety and that he was more successful in absolving his feelings of guilt. The Veteran reported that he still suffered from nightmares and sleep disturbances. A March 2011 mental health note expressed that the Veteran was worried about his diabetic son and reported a GAF score of 45. An August 2011 note shows an increased GAF score of 50. A February 2012 note also shows a GAF score of 50. 2013 mental health notes indicate that the Veteran still owns and maintains his hardware store and is able to cope well with customers, that he is still concerned about his son, that he is not suicidal, and does not feel hopeless or helpless, and that he still has feelings of sadness, depression, and guilt.

The Veteran was afforded a VA examination in May 2011 to assess the current severity of his service-connected PTSD. The examiner noted that the Veteran was not currently taking any psychotropic medications and that there were no psychiatric inpatient hospitalizations. The Veteran reported an increase in his PTSD symptoms and that he felt hopeless and helpless. He reported stressors of having to shoot people and having to see dead bodies during his tour in Vietnam. The Veteran told the examiner that he had no motivation, no energy, that he suffered from flashbacks 4 to 5 times per week, nightmares, light panic attacks, sleep impairment, anger and suspicion. He reported not having "too much anxiety" and declined being hypervigilant, suicidal or homicidal. The Veteran stated that he had trouble with memory and focus at times. The examiner noted that the Veteran was able to complete his activities of daily life and able to handle his finances. She reported a current GAF score of 51 and opined that the Veteran suffered from moderate impairment from his service-connected PTSD. She further noted that the Veteran is still able to work in his hardware store.

As stated above, a 50 percent evaluation for psychiatric disability is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. See 38 C.F.R. § 4.130.

The record does not tend to show this level of impairment. Specifically, while the Veteran reported a motivation problem and a depressed mood, there has been no flattened affect indicated. In fact, medical evidence shows an euthymic mood with full affect. Furthermore, there were no speech problems reported or indicated. Although, the Veteran reported having light panic attacks, they were not quantified as occurring more than once per week. Additionally, there was no impaired judgment or abstract thinking. There was also no notation that the Veteran experienced difficulty understanding complex commands. In fact, the medical evidence of record suggests that the Veteran is still able to own and maintain his own business, which entails competent thought processes, business savvy skills, communication skills, and social abilities. The Veteran also indicated that he was able to cope well with his business customers in his recent 2013 VA treatment mental health notes. His main symptoms are sleep disturbance and occasional decrease in motivation.  Therefore, the symptoms indicative of a 50 percent disability rating are not objectively demonstrated by the medical evidence of record.

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous. The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned. Id. 

In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause occupational and social impairment with reduced reliability and productivity. Nor does his disability picture more nearly approximate the higher still rating criteria.  As such, the Board finds that a 50 percent evaluation rating is not warranted.

Following a review of the evidence of record, the greater weight of the evidence demonstrates that the Veteran's impairment, due to his service-connected PTSD, is contemplated by the 30 percent disability rating currently assigned. The overall disability picture is more consistent with that shown through medical evidence and more closely approximates the 30 percent rating. Therefore, the Board concludes that the symptoms and manifestations of his PTSD as shown during the VA examination and the course of outpatient treatment, as well as based on statements by the Veteran, do not demonstrate a degree of disability that warrants assignment of a rating greater than 30 percent. See 38 C.F.R. § 4.7. 

As a final matter, the symptoms and manifestations shown throughout the Veteran's treatment are consistent throughout the pendency of this appeal. For this reason, staged ratings are not applicable. See Hart, 21 Vet. App. at 505.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is indicated. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops. Id. 

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization. Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Director of the Compensation for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate. A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, the Veteran reports multiple psychiatric symptoms, some of which include sleep impairment, flashbacks, nightmares, and some depression. The current 30 percent rating contemplates these and other psychiatric symptoms. Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The preponderance of the evidence is against the Veteran's claim for increase, and thus, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102, 4.3. Accordingly, the appeal in this matter must be denied.


ORDER

Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


